DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, and 12 are objected to because of the following informalities:  In both claims, behavior is misspelled as “behaviour”.  Appropriate correction is required.
Claims 6 and 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim, “any proceeding claim”.  See MPEP § 608.01(n).  Accordingly, the claim 6 has not been further treated on the merits.	
Claims 13 and 14 are objected to as it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Kaliouby et al. (U.S. 2017/0171614). 
Regarding claims 1, 10, 13, and 14, Kaliouby discloses a user input method, (“a computer may include a Basic Input/Output System”, par. 0118), comprising the steps of inputting real events arising from a user acting as a spectator of content, (“each spectator (550, 560, 570, and 580) may have their emotional state determined by images acquired by their respective user-facing cameras”, par. 0061), analyzing the input real events to estimate user sentiment, (“The crowd reaction meter 1050 can indicate a level of positive or negative sentiment of a plurality of viewers”, par. 0071), and modifying an aspect of computer-controlled character behavior in response to estimated user sentiment, (“The characterizations can include identifying behaviors of the participants. The characterizations can be based on identifying facial expressions and facial action units of the participants. Some behaviors and facial expressions can include faster or slower onsets, faster or slower offsets, longer or shorter durations”, par. 0104). 
Regarding claim 2, Kaliouby discloses inputting content events arising from the content modifying an aspect of computer-controlled character behavior in response to respective input 10content events, (“Embodiments can include modifying the interactive digital environment based on results of the analyzing of the emotional content”, par. 0050). 
Regarding claim 3, Kaliouby discloses wherein the step of modifying an aspect of computer-controlled character behavior in response to respective input content events is further modified in response to estimated user sentiment, (“The crowd reaction meter 1050 can indicate a level of positive or negative sentiment of a plurality of viewers”, par. 0071). 
Regarding claims 4 and 5, Kaliouby discloses wherein in which 15the content is a videogame, and the method comprises the step of: modifying a virtual camera in response to content events, (“The game can be a video game, a competitive video game, and so on. A plurality of images can be obtained from the participant involved in an interactive digital environment using an integrated user-facing camera”, par. 0054). 
Regarding claims 6 – 8, and 12, Kaliouby discloses wherein in which real events comprise one or more selected from the list consisting of: i. vocalizations of the user; ii. gestures of the user; iii. facial expressions of the user; 25iv. biometric feedback from the user; and iv. words from the user, (“This can be derived by collecting images of multiple viewers, and determining an overall positive or negative sentiment based on facial analysis and/or audio analysis”, par. 0071). 
	Regarding claim 15, Kaliouby discloses wherein the first input port is operable to receive inputs corresponding to one or more selected from the list consisting of: i. a videogame controller, headset, phone, or video camera for voice; 35ii. a phone or video camera for video images; iii. a videogame controller, phone, or video camera for gestures; iv. a videogame controller, headset, phone, or video camera for words; and v. a videogame controller, or biometric sensor for biometrics, (“A similar process can be applied to gesture analysis (e.g. hand gestures) with all the analysis being accomplished or augmented by a mobile device”, par. 0092). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715